DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on December 21, 2021. 

Status of Claims
Claims 1, 3-7 and 9-16 have been amended. Claims 2 and 8 have been cancelled. No new claim has been added.  Claims 1, 3-7 and 9-16 are pending. Claims 1, 3-7 and 9-16 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 12/21/2021 have been entered. The minor informalities have been addressed by amendments and objection to claims 1, 8 and 10-15 thereto and 35 U.S.C. 112(b) rejections to claims 1-16 are withdrawn accordingly. However, since claims 2 and 8 have been cancelled, the previous objection/rejection to claim 2 and/or 8 is considered moot. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 12/21/2021 have been fully considered. It is noted that claim 1, an independent claim from which all of the claims ultimately depend, has been amended to recite new limitation “whereby after i) and ii) an impregnated support is produced,” and “with the proviso that the catalyst is not calcined”. 
prima facie obvious over Bentaleb et al. (WO 2013/093231 A1), this is because Bentaleb does not teach the feature of “with the proviso that the catalyst is not calcined” in preparing a hydrogenation catalyst. Instead, Bentaleb discloses the method of hydrogenation catalyst comprises a calcination step. In the Declaration Under 37 C.F.R. §1.132, Mr. Burzynski presented argument that: Presented in that Declaration are examples of catalysts J to M (in accordance with the invention as claimed in claim 1) prepared without a final calcination step, which can be compared directly to catalysts B, C and D in the specification. Catalysts J to M prepared without calcining have at least if not better activity than the calcined catalysts B, C and D. Even where the catalyst activity is equivalent (cf. catalyst C vs. K) the ability to produce equivalent activity without calcination is a significant improvement as not needing the extra step of calcining ­ which is energy intensive and requires significant cost and special handling - means that the overall process of hydrogenation is accomplished with a less expensive catalyst- again, a catalyst which is different - not the same - as that of Bentaleb which must be calcined. Moreover, one of ordinary skill would not find it obvious to delete the calcination step in preparation of the catalyst of the reference, as the reference teaches the need to reduce the active metal of group VIII to its oxide - see the WO at page 3, lines 20- 21. See Remarks, pages 7-8 and Declaration Under 37 C.F.R. §1.132 prepared by Mr. Burzynski, pages 1-5.
In response, the applicants’ arguments direct amended claim limitations which is a new issue. Therefore, the arguments are considered moot. 
Upon further consideration and search, a modified ground of rejections to claims 1, 3-7 and 9-16 are presented in view of previously found reference, Bentaleb et al. (WO 2013/093231 A1), as presented in the instant Office action.  
MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bentaleb et al. (WO 2013/093231 A1, hereinafter “Bentaleb”, all citations from attached English Translation document).
In regard to claim 1, Bentaleb discloses a process for the hydrogenation of a hydrocarbon feed in the presence of a hydrogenation catalyst (Abstract), wherein the process comprises:
(i) Preparing a hydrocarbon feedstock comprising polyunsaturated hydrocarbons and aromatics having a final boiling point of less than or equal to 250 [Symbol font/0xB0]C, such as steam cracking gasoline having aromatics 50-70 wt% (page 4, last paragraph thru page 5, 10th paragraph). This renders recited hydrocarbon feedstock having a final boiling point below or equal to 650 [Symbol font/0xB0]C obvious. 
-1 (page 5, 3rd paragraph from the bottom). Since in the steam cracking gasoline, the aromatics are present with an amount of 50-70wt% and diolefins are present with an amount of 10-25 wt% (page 5, 4th-9th paragraph), it is estimated that a molar ratio of hydrogen/(aromatic hydrocarbons to be hydrogenated) ranges from about 0.2 to about 28. The recited ranges in claim 1 are considered prima facie obvious over teachings of Bentaleb. See MPEP 2144.05.
(iii) Regarding the hydrogenation catalyst, Bentaleb discloses (page 2, 3rd paragraph from the bottom thru page 4, 1st paragraph) the hydrogenation catalyst comprises an alumina support and an active phase comprising nickel, said active phase not comprising a metal from Group VIB, said catalyst being prepared by a process comprising:
a) at least one step of preparing at least one solution containing at Group VIII metal including nickel precursor and at least one solution containing at least one additive comprising carboxylic acid functional group;
b) at least one step of impregnation step of the solution prepared in step a) on the support; and
c) a step of drying said impregnated support at a temperature range of 20-160 °C which is within the recited drying temperature range.
Bentaleb discloses at least one impregnation step of the solution prepared in step a) on the support comprising alumina which encompasses the limitation of “the steps i) and ii) being carried out separately, in any order, or at the same time” as recited. 
In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP §2113).
Bentaleb discloses a calcination step of the hydrogenation catalyst at a temperature range of 200-800 [Symbol font/0xB0]C (page 3, 5th paragraph), therefore, does not disclose the feature of “with the proviso that the catalyst is not calcined”. 
However, it is noted that, the process recited in claim 1 is about a process for hydrogenation of at least one aromatic or polyaromatic compound contained in a hydrocarbon feedstock using a hydrogenation catalyst. As set forth above, the claimed hydrogenation catalyst is a product-by-process and patentability is determined based on the catalyst itself rather than the method used to make the catalyst. The detailed process of making/preparing the hydrogenation catalyst is not the scope of the claimed invention. Rather, the claimed process recited in claim 1 use the hydrogenation catalyst, the final product of hydrogenation catalyst not considering how the hydrogenation catalyst was prepared. 
In light of Bentaleb’s disclosure and the Declaration Under 37 C.F.R. §1.132 prepared by Mr. Burzynski which directs the catalyst activity is equivalent (cf. catalyst C vs. K) regardless of including a calcination step in preparing the hydrogenation catalyst, it is the examiner’s Bentaleb. See MPEP 2144.06 II.  The equivalency is recognized in the prior art cited in conjunction with the applicant’s disclosure presented in the Declaration Under 37 C.F.R. §1.132.

In regard to claims 3-5, Bentaleb discloses: at least one step of preparing at least one solution containing at Group VIII metal including nickel precursor and at least one solution containing at least one additive comprising carboxylic acid functional group; and at least one step of impregnation step of the solution prepared in step a) on the support. Bentaleb discloses at least one impregnation step of the solution prepared in step a) on the support comprising alumina (page 2, 1st, 2nd and 3rd paragraphs from the bottom). This encompasses the limitation of “the steps i) and ii) in claims 1 being carried out separately, in any order, or at the same time” as recited. 

In regard to claim 6, Bentaleb discloses the solution impregnation procedure of the hydrogenation catalyst in either aqueous or organic phase (page 3, 2nd paragraph from the bottom) which directs an incipient wetness impregnation or dry impregnation. 

In regard to claim 7, Bentaleb discloses the Group VIII metal including nickel comprises 0.01 wt% - 50 wt% of the mass of the catalyst (page 3, 14th and 15th paragraphs) which renders the recite nickel mass composition range prima facie obvious. See MPEP 2144.05.

Bentaleb discloses the carboxylic acid functional group has one to three carboxylic acids functional groups (page 3, 3rd paragraph). 

In regard to claims 10 and 11, Bentaleb discloses the use of solvent such as methanol and ethanol (i.e., a single alcohol functional group) for the at least one solution containing at Group VIII metal including nickel precursor and at least one solution containing at least one additive comprising carboxylic acid functional group (page 3, 2nd paragraph from the bottom). 

Regarding claims 12-15, since each of these claims further narrows the method used to prepare the catalyst rather than the catalyst itself, these claims are rejected for the reasons given above for claim 1 as: Regarding the claimed hydrogenation catalyst, for the recordation purpose, it is noted that the claimed hydrogenation catalyst is a product-by-process and patentability is determined based on the catalyst itself rather than the method used to make the catalyst. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP §2113).

In regard to claim 16, Bentaleb discloses a hydrocarbon feedstock comprising polyunsaturated hydrocarbons and aromatics having a final boiling point of less than or equal to 250 [Symbol font/0xB0]C, such as steam cracking gasoline having aromatics 50-70 wt% (page 4, last paragraph th paragraph). It is known in the art that the gasoline composition comprises benzene along with toluene, xylenes and diaromatic hydrocarbons as evidenced by Gill et al. (US 5,457,252, see Abstract and column 3). Consequently, the hydrogenation reaction taught by Bentaleb is considered to encompass benzene hydrogenation as recited.  Bentaleb discloses a hydrogenation of the hydrocarbon feedstock under reaction conditions comprising a temperature range of 20-200 [Symbol font/0xB0]C, a pressure range of 0.3-5 MPa, a molar ratio of hydrogen/(polyunsaturated hydrocarbons to be hydrogenated) 0.1-4, and an hourly space velocity range (a ratio of the volume flow rate of charge to the volume of catalyst) of 0.2-100 h-1 (page 5, 3rd paragraph from the bottom). Since in the steam cracking gasoline, the aromatics including benzene are present with an amount of 50-70wt% and diolefins are present with an amount of 10-25 wt% (page 5, 4th-9th paragraph), it is estimated that a molar ratio of hydrogen/(aromatic hydrocarbons including benzene to be hydrogenated) ranges from about 0.2 to about 28. The recited temperature, pressure and hourly space velocity ranges in claim 16 are considered prima facie obvious over teachings of Bentaleb. See MPEP 2144.05. Finally, although Bentaleb does not explicitly discloses the recited molar ratio of hydrogen to benzene, the claimed molar ratio of hydrogen to benzene would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the hydrogenation operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the hydrocarbons end-products. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772